EXHIBIT 10.1

 

CONSULTING AGREEMENT

 

RED ROBIN INTERNATIONAL, INC., a Nevada corporation (the “Company”), with an
address of 6312 S. Fiddler’s Green Circle, Suite 200N, Greenwood Village,
Colorado 80111, and T. Alan Investments, LLC (“Consultant”), with an address of
4613 Mira Del Sol Court, Castle Rock, Colorado 80104, have entered into this
Consulting Agreement (“Agreement”) effective as of July 2, 2014 (“Effective
Date”).

 

Company and the Consultant agree as follows:

 

1.                                                  Description of Consultant’s
Services.

 

The Company wishes to engage Consultant to provide management level real estate
development services to the Company and, specifically, site selection and
recommendations, including lease terms for such proposed sites for new
restaurant locations, and as well as assist in the completion of market ‘Deep
Dives’ for 2015 “Brand Transformation Initiative” (“BTI”) markets and
supervision of landlord negotiations where required ( lease extensions, remodel,
and signage approvals, and the like) in support of the BTI remodel.  Consultant
shall assign Consultant’s member, Todd Brighton, to perform the Consultant’s
work for the Company. Consultant shall provide written reports to the Company
detailing the status of this work on a monthly basis or more frequently on a
reasonable basis if requested by the Company’s Chief Executive Officer. These
management level services are referred to in this Agreement as the “Consultant’s
Services.”  Consultant agrees that it and, through it, Brighton will diligently
exert their commercially reasonable best efforts, and employ professional
competency and standards, to complete the Consultant’s Services within the
Contracting Period defined in Paragraph 1.b, below.  Consultant and, through it,
Brighton shall perform the Consultant’s Services in accordance with commonly
accepted professional standards for Consultants in the same industry as
Consultant.  Consultant, and through it, Brighton will comply with applicable
Company policies in the performance of Consultant’s Services.  Consultant will
comply with all applicable federal, state, and local laws in the performance of
the Consultant’s Services.

 

a.                                      The Company and Consultant agree that
Consultant shall complete the Consultant’s Services by July 1, 2015.  The period
between the Effective Date of this Agreement and July 1, 2015 is referred to in
this Agreement as the “Contracting Period” or as the term of the Agreement.  Any
extension of the Contracting Period must be approved in writing in advance by
the Chief Executive

 

T. Alan Investments, LLC — Consulting Agreement — 2014

 

1

--------------------------------------------------------------------------------


 

Officer.

 

b.                                      The Company may not require Consultant
to perform, and Consultant is not obligated to perform, any work or projects
other than the Consultant’s Services described above, without the parties
entering into another, separate independent Consultant agreement, in writing (in
the format of this Agreement or otherwise).

 

c.                                       If Consultant intends to delegate the
Consultant’s Services, in whole or in part, to any person other than Brighton,
Consultant must provide the Company with written notice at least fourteen days
before it intends to make the assignment and the Company shall have the right to
accept the assignment or to terminate this Agreement with immediate effect.

 

2.                                                  Consultant’s Fee.

 

a.                                      In exchange for the services described
above, for the first six months of this Agreement, the Company will pay
Consultant twenty-nine thousand two hundred sixty dollars ($29,260.00) per
month.  During the remaining period of this Agreement, up to six months, the
Company will pay Consultant a monthly fee of fourteen thousand six-hundred
thirty dollars ($14,630.00) per month.  Consultant will submit invoices to the
Company’s Chief Executive Officer for these monthly amounts.  Within thirty days
following its receipt of each invoice, the Company will tender payment in the
form of a check made out to T. Alan Investments, LLC.

 

b.                                      Consultant acknowledges that Consultant
is entitled to the Consultant’s Fee only because of this Consultant’s Agreement;
absent this Consultant’s Agreement, Consultant would have no legal right or
entitlement to any part of the Consultant’s Fee.

 

3.                                                  Reimbursement for Certain
Expenses.  The Company will reimburse Consultant for actual reasonable travel
expenses that it incurs in providing the Consultant’s Services listed above
including airfare, rental car fees, the cost(s) of refueling a rental car,
accommodations, and eating expenses.  Consultant shall submit a monthly expense
report and supporting documentation, in a form approved by the Company, to Steve
Carley, Chief Executive Officer, Red Robin Gourmet Burgers, Inc., 6312 S.
Fiddler’s Green Circle, Suite 200N, Greenwood Village, Colorado 80111.

 

2

--------------------------------------------------------------------------------


 

4.                                                  Payment In Lieu Of Bonus. 
Provided that Consultant continues to provide the Consultant’s Services under
this Agreement through December 28, 2014, Consultant may be eligible for and
receive an additional payment, payable in February 2015, that is equivalent to
the bonus that Brighton would have received under the Company’s FY 2014 bonus
plan, which Brighton was subject to during his employment by the Company.  For
purposes of this Paragraph 4, the bonus targets set by the Company’s FY 2014
bonus plan shall govern Consultant’s eligibility for the payment and the amount
of the payment, if any is owed, described in this Paragraph.  Consultant
acknowledges that he is entitled to the benefit described in this Paragraph only
because of this Consultant’s Agreement; absent this Consultant’s Agreement,
Consultant would have no legal right or entitlement to the payment described in
this Paragraph 4.

 

5.                                                  Benefits Continuation. 
Provided that Brighton (or his covered dependents) elect continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) for
Brighton and his covered dependents, the Company will contribute to the health
plan maintained by the Company as of the date of termination, or any such
successor health plan maintained by the Company, that monthly amount that
reflects the portion of the premium for such coverage that is paid by the
Company as of the date of termination of Brighton’s employment throughout the
period beginning on the date of termination of employment and ending on the
earliest of (1) the date this Agreement terminates, or (2) the expiration of the
first six months of this Agreement.  Brighton acknowledges that he is entitled
to the benefit described in this Paragraph only because of this Consultant’s
Agreement; absent this Consultant’s Agreement, Brighton would have no legal
right or entitlement to the payment described in this Paragraph 5.

 

6.                                                  Equity.  Brighton may
continue to exercise any vested options in Red Robin Gourmet Burgers, Inc. that
he currently owns in accordance with existing plan documents and following other
existing regulations, and policies.  Nothing in this Agreement is intended to
modify plan documents or existing agreements concerning equity in Red Robin
Gourmet Burgers, Inc. (including, without limitation, entitlement, grants, or
exercise rights).

 

7.                                                  Independent Contractor.

 

a.                                      Consultant is an independent
Consultant.  As an independent Consultant, Consultant is solely responsible for
paying all federal, state and local income tax and self-employment taxes in
respect to the Consultant’s Fee paid by the Company.  Consultant will indemnify
Company as to any obligations that may

 

3

--------------------------------------------------------------------------------


 

arise relating to taxes, fines and penalties due any government agency with
respect to the Consultant’s Fee.  Consultant will provide the Company with a
completed IRS Form W-9 with its first invoice.

 

b.                                      Consultant may perform the Consultant’s
Services from locations other than Company premises, and is responsible for
arranging for any office space, kitchen space, and support when it does so. 
Consultant is responsible for paying for, and may not charge the Company for,
office and work space, internet access, computers, and other tools used to
perform the Consultant’s Services.  Consultant agrees that, by providing
Consultant an office in which to perform the services and the use of a computer
and other equipment, the Company will not change Consultant’s status from that
of an independent Consultant to that of an employee.

 

c.                                       Consultant acknowledges that, when
mutually agreeable to Consultant and Chief Executive Officer of Red Robin
Gourmet Burgers, Inc., it may perform the Contracting Services at the Company’s
headquarters in Greenwood Village, Colorado, or on other property owned or
controlled by the Company.  The Company will not charge Consultant for space
when Consultant performs work from the Company’s headquarters or other property
owned or controlled by the Company.  The Company may provide Consultant with a
computer with which to access the Company’s computer network.  Consultant shall
not use any Company-provided computer for any purpose other than to perform the
Consultant’s Services.  The Company will not charge Consultant a fee for using
its computer network or a Company-owned computer.

 

d.                                      Consultant shall ensure that Brighton
does not hold himself out to be an employee or agent of the Company, or
otherwise use the name of the Company in his business.  Consultant shall have no
right, power or authority to bind the Company to any agreement, contract, term
sheet, or other matter.  Consultant shall inform any party with whom he meets to
perform the Consultant’s Services that he is not an employee or agent of the
Company and does not have the right, power, or authority to bind the Company to
any agreement, contract, term sheet, or other matter.  Brighton’s email and
other signatures shall reflect his status as a member of T. Alan Investments,
LLC and a consultant to the Company.

 

8.                                                  Workers’ Compensation &
Unemployment.  The Company shall not obtain workers’ compensation insurance on
behalf of Consultant or the employees of Consultant or Consultant’s business. 
Consultant shall comply with the workers’ compensation law concerning its
business and employees.  Likewise,

 

4

--------------------------------------------------------------------------------


 

Consultant shall not be entitled to, or eligible for, unemployment compensation
as a result of Consultant’s work for the Company, and the Company shall not
provide unemployment compensation insurance on behalf of, or provide
unemployment compensation benefits for, Consultant, its employees, or the
employees of its business.  Consultant shall comply with the unemployment
compensation law concerning its business and employees.

 

9.                                      Control.

 

a.                                      Consultant will determine the means,
manner, and priority of performing the Consultant’s Services.  Subject to the
exceptions provided in Paragraph 7.c, above, Consultant shall provide, at
Consultant’s expense, the tools, equipment, and materials Consultant uses in the
performance of the Consultant’s Services.  Consultant shall be responsible for,
and shall not charge the Company for, the costs of maintenance of the tools and
equipment and/or of replenishing materials Consultant uses when performing any
of the Consultant’s Services.

 

10.                                                       Termination.

 

a.                                      This Agreement shall automatically
terminate upon the conclusion of the Contracting Period, on June 30, 2015.  To
the extent Consultant continues to provide services similar to those described
in Paragraph 1 after the date set for termination of this Agreement, the terms
of this Agreement shall continue to control the relationship between the parties
until such time as either party terminates the Agreement and the relationship by
giving written notice of termination.

 

b.                                      This Agreement shall terminate
automatically in the event of Brighton’s death, disability, or other incapacity
preventing Brighton from providing the Consultant’s Services.  If Consultant has
performed some but not all of the Consultant’s Services, the Company shall pay
Consultant or Brighton’s estate, as appropriate, the prorated amount due
Consultant for the Consultant’s Services.

 

c.                                       After six months from the Effective
Date, each party may terminate this Agreement by giving the other party written
notice of the termination at least ninety (90) days in advance of the
termination date; alternatively, any time after six months from the Effective
Date, the Company may buy-out the remainder of this Agreement by giving notice
of immediate termination of the Agreement and then paying Brighton, at its
option, either a lump sum of forty-three thousand eight hundred ninety dollars
($43,890.00) or monthly installments payable at the first business day of each
month of fourteen

 

5

--------------------------------------------------------------------------------


 

thousand six hundred thirty dollars ($14,630.00) for each of the next three
months in which event Consultant shall not be required to provide invoices
hereunder.

 

d.                                      This Agreement shall terminate
automatically if the Company determines that the Consultant’s Services cannot be
successfully performed to the standards specified in Paragraph 1 so long as
written notice has been provided to Consultant and Consultant has not
successfully met standards within a 30 day cure period.

 

e.                                       This Agreement shall terminate
automatically and immediately if the Consultant assigns someone other than
Brighton to perform all or part of the Consultant’s Services, without giving
notice and obtaining approval as provided in Paragraph 1, above.

 

f.                                        If either party commits an act or
omits to act in a manner that exposes the other party to legal liability or
violates company ethics guidelines or other policies, the other party may
terminate this Agreement immediately by giving written notice of the
termination.

 

g.                                       If either party materially breaches
this Agreement, the non-breaching party may terminate this Agreement immediately
by giving the breaching party written notice of the termination.

 

11.                               Consultant’s Other Clients.

 

a.                                      During the first six months of this
Agreement, Consultant shall dedicate 100% of Brighton’s business efforts within
reasonable industry standards to the Company and not to any other client. 
During the remainder of this Agreement, Consultant shall dedicate at least 50%
of Brighton’s business efforts within reasonable industry standards to the
Company and, subject to the limitations in this Paragraph 11, Consultant is free
to work for others, if such work can be performed consistent with Consultant’s
completion of the Consultant’s Services under this Agreement without using,
disclosing, or otherwise relying on the Company’s Confidential Information, as
defined in Paragraph 11, and without violating any provision of this Agreement,
and Consultant and Brighton shall continue to maintain their duties to the
Company with respect to duties set forth in this Agreement. Consultant agrees
that any site appropriate for any Company concept (full-size,, mid-size or
BurgerWorks) will be presented to Company first before presenting to any other
client.  If Company rejects the site, Consultant shall then be free to present
such opportunity to others.

 

b.                                      Consultant agrees that, for the
protection of the Company’s

 

6

--------------------------------------------------------------------------------


 

trade secrets, during the term of twelve months from the Effective Date,
Consultant and Brighton may not perform work or services, whether as a
consultant, contractor, employee, officer, agent, advisor, or volunteer, for any
of the Company’s competitors.  The “Company’s competitors” means any person,
business, organization, or entity that owns, operates, or intends to own or
operate any casual dining establishment, business, concept, franchise, or
venture in the United States or Canada.  The obligations in this Paragraph 11
shall survive any early termination of this Agreement; provided however, that
the obligations of this Paragraph 11 shall terminate as of 90 days after the
date of termination set forth in Paragraph 10(c) hereof so long as the Company
makes the payments thereunder.  Consultant and Brighton agree that the
restriction set forth in this Paragraph 11 is reasonable and appropriate to
protect the Company’s trade secrets from disclosure, which would be inevitable
if Consultant and/or Brighton were to perform work for the Company’s
competitors.

 

12.                               Non-Disclosure Covenant; Confidential
Information.

 

a.                                      To enable Consultant to perform the
Consultant’s Services, the Company will give Consultant access to the Company’s
trade secrets and confidential information (collectively, “Confidential
Information”).  Additionally, the Company provided Brighton with access to the
Company’s Confidential Information so that he could perform his duties for the
Company during his prior employment by the Company.  Consultant shall (i) use
the Company’s Confidential Information only to perform services requested by the
Company, and (ii) not use, rely upon, or disclose the Company’s Confidential
Information to any person or entity. Consultant shall take reasonable
precautions and act in such a manner as to ensure against unauthorized or
inadvertent disclosure or use of the Company’s Confidential Information.

 

b.                                      Consultant will not disclose to the
Company any Confidential Information belonging to any third party.  Consultant
will not use or rely upon, whether intentionally or inadvertently, Confidential
Information belonging to any third party in performing the Consultant’s
Services.  Consultant represents and warrants that it will provide the
Consultant’s Services to the Company without disclosing, using, or relying upon
Confidential Information belonging to a third party.  Consultant represents and
warrants that as of the Effective Date it is not precluded from performing the
Consultant’s Services by any agreement not to compete or agreement for the
protection of trade secrets and/or other Confidential Information.

 

c.                                       The term Confidential Information
includes, but is not limited

 

7

--------------------------------------------------------------------------------


 

to, market and site research; plans for development of new restaurants;
restaurant design specifications, budgets, and timelines; specifications for
products, restaurant/ store concepts, and sites; concepts and ideas;
compilations of data and information selected, arranged and processed by or for
the Company; invoices; financial information of the Company; menus; pricing
information; vendor arrangements and contracts; other technical, marketing,
strategic, and/or business plans and information; legal positions; and all
improvements, developments, supplements and derivations of any of the
foregoing.  Confidential Information does not include information that was
placed in the public domain (unless placed there by Consultant without
authorization from the Company), information that Consultant received before
executing this Agreement, other than Confidential Information Brighton received
during his prior employment by the Company, and information that Consultant
receives after the termination of this Agreement.

 

d.                                      Any files, records, documents,
information, data, and similar items referring or relating to the business of
the Company, any of the Company’s contacts, vendors or Consultants, any of the
Company’s Confidential Information, and any copies, portions, or duplicates
thereof, whether provided by the Company to Consultant, prepared by Consultant
or otherwise coming into its possession as a result of its services for the
Company, shall remain the exclusive property of the Company and Consultant shall
not remove them from the Company’s premises without the prior written consent of
an authorized executive of the Company.  Consultant will promptly deliver to the
Company all property of the Company, including copies of Confidential
Information, in Consultant’s possession upon termination of this Agreement
except for such information that Consultant is advised to keep for tax purposes
or upon advice of Consultant’s counsel for possible litigation or dispute
matters.

 

e.                                       Consultant and Brighton hereby agreed
to return to the Company, upon termination of this Agreement, all notes,
manuals, charts, documents, drafts, records, research, reports, electronic
files, magnetic files, data, correspondence, memoranda, emails, text messages,
hardware, and software used in and/or relating to the Company’s past, current,
or protected future business, in Consultant’s or Brighton’s possession or
control.  Consultant and Brighton acknowledge that all of these items are the
sole and exclusive property of the Company except for such information that
Consultant is advised to keep for tax purposes or upon advice of Consultant’s
counsel for possible litigation or dispute matters.

 

f.                                        Consultant and Brighton agree that any
breach of this Paragraph 12 would result in material and irreparable harm to the
Company.

 

8

--------------------------------------------------------------------------------


 

Therefore, Consultant, Brighton and the Company agree that the Company shall be
entitled to all equitable and legal remedies, including attorneys’ fees and
costs, injunctive relief, liquidated damages and/or actual damages but not
including consequential damages, in the event of a breach of this Paragraph 12. 
All duties, obligations, and remedies set forth herein shall be in addition to
those that exist at common law and pursuant to statute, such as the Uniform
Trade Secrets Act.

 

13.                                           Nonsolicitation.  For a period of
one (1) year following the date this Agreement is terminated, Consultant and
Brighton shall not directly solicit, encourage, or entice any employee of the
Company or of any Released Party (as defined in Paragraph 14, below) for
employment by any person or entity.

 

14.                                           Waiver and Release.

 

a.                                      Brighton, individually and on behalf of
Brighton’s successors, heirs, and assigns, FOREVER, IRREVOCABLY, AND
UNCONDITIONALLY RELEASES, WAIVES AND DISCHARGES the Company, the parent,
subsidiary or otherwise affiliated corporations, companies and businesses of the
Company, and its and their respective past, present or former directors,
officers, shareholders, owners, managers, supervisors, employees, trustees,
partners, attorneys, agents and representatives, and the respective successors,
heirs and assigns of these individuals (collectively, the “Released Parties”),
from any and all actions, causes of action, claims, charges, demands, losses,
damages, costs, attorney fees, judgments, liens, indebtedness and liabilities of
every kind and character, whether known or unknown, suspected or unsuspected,
asserted or unasserted by Brighton, that Brighton may have or claim to have, in
any way relating to or arising out of (i) any event or act of omission or
commission occurring from the beginning of time through the date of Brighton’s
execution of this Agreement, and/or (ii) Brighton’s employment with the Company
and/or the termination of such employment, (collectively, “Brighton’s Claims”),
including but not limited to any dispute, claim, or cause of action arising
under Title VII of the Civil Rights Act of 1964, as amended; the Civil Rights
Act of 1866, as amended; the Americans with Disabilities Act, as amended; the
Employee Retirement Income Security Act of 1974, as amended; the Age
Discrimination in Employment Act, as amended; the Equal Pay Act, as amended; the
Colorado Anti-Discrimination Act;  Colo. Rev. Stat. § 24-34-402.5; and all other
constitutional, federal, state, local, and municipal law claims, whether
statutory, regulatory, common law, or otherwise, including, but not limited to
tort claims such as defamation, intentional infliction of emotional distress,
intentional interference with a contract and/or prospective business advantage,
and negligent hiring and supervision, as well as contract and quasi-contract
claims, relating to any and all disputes now existing between

 

9

--------------------------------------------------------------------------------


 

Brighton and any of the Released Parties, for or because of any matter or thing
done, omitted, or suffered to be done by any of the Released Parties, for any
incidents, including those past and present, which may have existed or occurred
prior to, or contemporaneously with, the execution of this Agreement, with the
sole exception that nothing contained in this Agreement shall release any claim
Brighton may have for indemnification by the Company under its charter or bylaws
for claims asserted against Brighton by any third party for acts performed
within the scope of Brighton’s duties as an officer of the Company.

 

b.                                      If Brighton or an attorney or agent for
Brighton files any civil action in any court, asserting any of Brighton’s Claims
against any Released Party, this Agreement may be used by the Released Party as
a complete defense to Brighton’s Claims and Brighton shall be obligated to pay
all costs, expenses, and attorney fees incurred by a Released Party in defending
against Brighton’s Claims in any such court action, to the full extent permitted
by law.

 

c.                                       No provision in this Agreement shall be
interpreted as a waiver of any claim that cannot lawfully be waived.  No
provision of this Agreement shall constitute a waiver of any claim that might
arise after Brighton’s execution of this Agreement.

 

d.                                      Brighton hereby waives any right to
personal relief arising from any charge or complaint filed with any federal,
state, or local agency against any of the Released Parties relating to or
attributable to any alleged conduct of any of the Released Parties occurring
prior to the execution of this Agreement, and warrants and covenants that he
will not at any time after execution of this Agreement accept any such personal
relief.

 

e.                                       Brighton hereby warrants to the Company
that Brighton has not assigned or transferred to any person or entity any
portion of any of Brighton’s Claims which are released, waived, and discharged
in this Paragraph 14.

 

15.                                           No Additional Compensation.  By
signing this Agreement, Brighton acknowledges that he has received his full
salary, wages, and other compensation for his services as an employee of the
Company and any Released Party (defined in Paragraph 14, above) through the last
day of his employment by the Company and any Released Party, including his
accrued and unpaid vacation through his last day of employment.  Brighton
further acknowledges that he is not entitled to, and shall not receive, any
salary or wage, vacation, pay, benefit payment, bonus, incentive compensation,
performance award, tips, gratuity, or other compensation related to his
employment with the Company.  Nothing in this

 

10

--------------------------------------------------------------------------------


 

Agreement shall prevent Brighton from receiving amounts held in his name in
accordance with the terms and conditions of the Red Robin 401(k) Plan or the Red
Robin Deferred Compensation Plan.

 

16.                                           Rights of the Company to Work
Product, Work for Hire.

 

a.                                      All Work Products resulting from
Consultant’s, and through it Brighton’s, performance under this Agreement shall
be the property of the Company.  The term “Work Product” shall include all
recipes, processes, ingredient lists, ingredient specifications, images,
drawings, concepts, ideas, creative work(s), mock-ups, models, specifications,
plans, strategies, drafts, writings, reports, and other tangible materials
resulting from the services Consultant provides to the Company.  Each of
Consultant’s and Brighton’s Work Products shall be deemed a “Work Made for
Hire,” and the Company shall own all right, title and interest in and to said
work product, including any copyright and trademarks in the Work Product. 
Consultant and Brighton hereby assign, transfer and convey to the Company all of
their rights, title and interest in such Work Made for Hire.  Upon request of
the Company, Consultant and Brighton shall execute such additional documents as
the Company may reasonably request confirming the Company’s ownership of said
copyrights, trademarks, and other rights or assigning said copyrights,
trademarks, and other rights to the Company.

 

b.                                      Consultant and Brighton represent and
warrant that the Work Product provided to the Company under this Agreement, and
its use by the Company, will not infringe upon or constitute a misappropriation
of any copyright, patent, trademark, trade secret, or other proprietary right of
any third party.

 

17.                                           Indemnities.  FOR A PERIOD ENDING
ONE YEAR AFTER THE CONTRACTING PERIOD CONSULTANT AGREES TO INDEMNIFY THE
COMPANY, ITS PARTNERS, SHAREHOLDERS, OFFICERS, DIRECTORS, AGENTS, ATTORNEYS AND
EMPLOYEES, AND ITS AND THEIR RESPECTIVE HEIRS, ASSIGNS, AND SUCCESSORS FROM AND
AGAINST ANY AND ALL CLAIMS, LOSSES, DAMAGES, CAUSES OF ACTION, CHARGES, SUITS,
AND LIABILITY OF EVERY KIND, INCLUDING ALL EXPENSES OF LITIGATION, COURT COSTS,
AND ATTORNEYS’ FEES, FOR INJURY TO OR DEATH OF ANY PERSON, OR FOR DAMAGE TO ANY
PROPERTY, ARISING OUT OF CONSULTANT’S NEGLIGENCE OR MISCONDUCT IN CONNECTION
WITH THE WORK DONE BY CONSULTANT UNDER THIS AGREEMENT.

 

11

--------------------------------------------------------------------------------


 

18.                                           OFAC List; Patriot Act.
 Consultant represents and warrants to the Company that Consultant and its
business or trade name is not an entity or person: (i) that is listed in the
Annex to, or is otherwise subject to the provisions of United States
Presidential Executive Order 13224 issued on September 24, 2001 (“Executive
Order”); (ii) whose name appears on the U.S. Department of the Treasury, Office
of Foreign Asset Control’s (“OFAC”) most current list of “Specifically
Designated National and Blocked Persons” (which list may be published from time
to time in various media, including the OFAC website, www.treas.gov/ofac/;
(iii) who commits, threatens to commit or supports “terrorism”, as that term is
defined in the Executive Order; or (iv) who is otherwise affiliated with any
entity or person listed above (each a “Prohibited Person”).  Consultant also
represents and warrants to the Company that Consultant and its business will not
conduct business with a Prohibited Person or violate the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (also known as the “USA Patriot Act”).

 

19.                                           Compliance with Laws.  Consultant
represents that it and its business have complied with all federal, state and
local laws regarding business permits and licenses that may be required to carry
out the work to be performed under this Agreement.

 

20.                                           Cooperation.  Consultant agrees to
cooperate with and use reasonable efforts to support the Company in any
investigation, and make itself and Brighton available to the Company to give
testimony and/or evidence in all administrative, regulatory, criminal,
arbitration, and/or civil litigation proceedings in which the Company and/or its
affiliates, directors, officers, employees, agents, or successors are a party or
in which one or more of them are otherwise requested to give evidence for no
additional consideration during the Term of this Agreement and at the hourly
rate of $250 thereafter.

 

21.                                           Assignment of Contract.  The
Company has specifically contracted for Consultant’s personal services, through
Brighton, and Consultant may not assign or delegate its obligations under this
Agreement, either in whole or in part, to any person, firm, company, or other
entity without the prior written consent of the Company.  Consultant’s breach of
this provision will be grounds for immediate termination of this Agreement.

 

22.                                           Governing Law.  This Agreement
shall be governed by and construed and interpreted in accordance with the laws
of the State of Colorado and any dispute arising under or related to this
Agreement shall be governed by the

 

12

--------------------------------------------------------------------------------


 

laws of the State of Colorado without regard to choice of law rules.

 

23.                                           Dispute Resolution.  Any action
brought under or to enforce this Agreement shall be filed in the Eighteenth
Judicial District for the County of Arapahoe in the State of Colorado, or in the
U.S. District Court for the District of Colorado.

 

24.                                           Notices.

 

a.                                      Notices or other communications required
or permitted hereunder shall be in writing, and shall be delivered or sent by:
(i) personal delivery; (ii) overnight commercial carrier; or (iii) registered or
certified mail, postage prepaid, return receipt requested.  Notices shall be
deemed received upon the earlier of (a) if personally delivered, the date of
delivery to the party or a person apparently in charge at the address of the
person to receive such notice; (b) if delivered by overnight commercial carrier,
one day following the receipt of such communication by such carrier from the
sender as shown on the sender’s delivery invoice from such carrier; (c) if
mailed, three (3) business days after the date of posting by the United States
Post Office.  Any reference herein to the date of receipt, delivery, or giving,
or effective date, as the case may be, of any notice or other communication
shall refer to the date such communication becomes effective under the terms of
this Paragraph.

 

b.                                      Notices required to be given to the
Company under this Agreement will be directed to Steve Carley, Chief Executive
Officer, Red Robin Gourmet Burgers, Inc., 6312 S. Fiddler’s Green Circle,
Suite 200N, Greenwood Village, Colorado 80111.

 

c.                                       Notices required to be given to
Consultant under this Agreement will be addressed to Consultant at the address
stated for Consultant on the first page of this Agreement.

 

25.                                           Material Breach.  In the event of
a material breach of any of covenants or commitments in this Agreement by
Consultant, all of Consultant’s obligations shall remain and shall be
enforceable, but, in addition to other remedies available to the Company under
this Agreement and otherwise, the Company’s obligations under this Agreement
shall immediately terminate effective at the time notice of material breach is
given to Consultant, including, without limitation, the obligation to provide
further payments described in this Agreement; provided, however, that Consultant
shall be entitled to payments for services hereunder up to the time of such
material breach.

 

13

--------------------------------------------------------------------------------


 

26.                                           Effect of End of Term or
Termination.  The obligations in paragraphs 11.b, 12, 13, 14, 15, 16, 17, 20,
22, and 23 of this Agreement shall survive the term or termination of this
Agreement.

 

27.                                           Waiver of Jury Trial.  The Company
and Consultant knowingly and voluntarily waive any right which either or any of
them shall have to receive a trial by jury with respect to any claims,
controversies, or disputes which arise out of or relate to this Agreement or
Consultant’s services to the Company.

 

28.                                           Interpretation of Agreement.  The
headings in this Agreement are for convenience only, and shall not limit, be
used to interpret, or otherwise affect in any way the provisions of the
Agreement.

 

29.                                           Enforcement of Agreement to
Maximum Extent Permissible. If any provision of this Agreement is determined by
any court of competent jurisdiction to be invalid, illegal or unenforceable, in
whole or in part, such provision shall be deemed to be severed or limited, but
only to the extent required to render the remaining provisions and portions of
this Agreement enforceable.  The Parties expressly empower and direct a court of
competent jurisdiction to modify any invalid, illegal, or unenforceable
provision of this Agreement to the extent necessary, so as to comply with
existing law and to enforce this Agreement as so modified.  The validity,
legality and enforceability of the remaining portions of the provision and all
other provisions contained herein shall be enforced to the fullest and not in
any way be adversely affected or impaired by the severance and modification of
the provision.

 

30.                                           Consideration Period; Execution of
Agreement.  Brighton shall have forty-five (45) days, beginning on June 26,
2014, in which to consider and execute this Agreement.  Red Robin has advised
Brighton to consult with an attorney before executing this Agreement.  Brighton
may execute this Agreement any time during the 45-day period.  Brighton
acknowledges that, if he executes this Agreement before expiration of the 45-day
consideration period, Brighton shall be deemed to have waived the remainder of
the 45-day consideration period.  Brighton acknowledges that any decision by
Brighton to execute this Agreement before the conclusion of the 45-day period
has not been induced by Red Robin through fraud, misrepresentation, a threat to
withdraw or alter the offer prior to the expiration of the 45-day time period,
or by offering different terms if the Agreement is signed prior to the
expiration of the 45-day time period.  Once Brighton executes this Agreement, he
shall deliver, by hand delivery or certified mail, the signed Agreement to Steve
Carley, Chief Executive Officer, Red Robin Gourmet Burgers, Inc., 6312 South
Fiddlers Green Circle, Suite 200 North,

 

14

--------------------------------------------------------------------------------


 

Greenwood Village, CO 80111.

 

31.                                           Right of Revocation; Effective
Date.

 

a.                                      Brighton shall have seven (7) days
following execution of this Agreement to revoke this Agreement.  Brighton may
revoke this Agreement by delivering written notice, signed by Brighton, to Steve
Carley, Chief Executive Officer, Red Robin Gourmet Burgers, Inc., 6312 South
Fiddlers Green Circle, Suite 200 North, Greenwood Village, CO 80111, on the
seventh day after he executes this Agreement.  The 7-day revocation period
cannot be waived.

 

b.                                      If Brighton revokes this Agreement
during the 7-day revocation period, the Agreement shall not take effect and
shall not bind any Party.  If Brighton does not revoke this Agreement during the
revocation period, this Agreement shall become effective eight (8) days
following execution of this Agreement but shall in all circumstances,
notwithstanding any language herein to the contrary, include payments to
Consultant for services commencing July 2, 2014, it being recognized and agreed
between the parties hereto that such date was the commencement date of services
performed by Consultant hereunder.

 

32.                                           Entire Agreement.  This is the
entire Agreement between the Company and Consultant and cannot be changed or
modified unless such change or modification is made in writing and signed by
Consultant and the Company’s Chief People Officer.  The parties hereto
acknowledge and agree that they have not relied upon any statements,
representations, agreements, or warranties, except for those expressed in this
Agreement.

 

33.                                           Knowing and Voluntary Agreement. 
Consultant and the Company enter into this Agreement knowingly and not because
of duress, coercion, or other improper influence.  Consultant and the Company
each acknowledge that it had sufficient time and opportunity to consult with an
attorney about the content of this Agreement and either consulted with an
attorney before signing this Agreement or chose not to consult with an attorney
before signing this Agreement.

 

The remainder of this page was left intentionally blank.

 

15

--------------------------------------------------------------------------------


 

THIS AGREEMENT IS A LEGAL DOCUMENT, AND CONSULTANT SHOULD CONSULT AN ATTORNEY IF
CONSULTANT DOES NOT FULLY UNDERSTAND THE TERMS AND CONDITIONS CONTAINED IN THIS
AGREEMENT.

 

 

RED ROBIN INTERNATIONAL, INC.

 

T. ALAN INVESTMENTS, LLC

 

 

 

 

 

 

/s/ Stuart B. Brown

 

/s/ Todd Brighton

Stuart B. Brown

 

Todd Brighton

President & Treasurer

 

Member

 

 

 

 

 

 

Date:

8/8/14

 

Date:

8/8/14

 

 

 

 

 

 

TODD BRIGHTON

 

 

 

 

 

 

 

 

/s/ Todd Brighton

 

 

 

 

 

Date:

8/8/14

 

 

 

16

--------------------------------------------------------------------------------